Citation Nr: 0434459	
Decision Date: 12/30/04    Archive Date: 01/05/05	

DOCKET NO.  95-12 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder. 

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant-Veteran



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1962 to April 1964, 
and from January to March 1991.  He also had National Guard 
service.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  The Board remanded the appeal in January 1998.

The issue of entitlement to service connection for a back 
disorder is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  A May 1969 RO rating decision denied the veteran's claim 
of entitlement to service connection for a back disorder.

2.  Evidence received since the May 1969 rating decision is 
new and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim.

3.  A skin disorder, exclusive of tinea pedis, is not related 
to the veteran's active service.




CONCLUSIONS OF LAW

1.  The May 1969 RO rating decision denying entitlement to 
service connection for a back disorder is final; new and 
material evidence has been received and the claim of 
entitlement to service connection for a back disorder is 
reopened.  38 U.S.C.A. §§5102, 5103, 5103A, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §3.156 (2004).

2.  A skin disorder, exclusive of tinea pedis, was not 
incurred in or aggravated during the veteran's active 
service, inactive duty for training or during active duty for 
training.  38 U.S.C.A. §§101(24), 106, 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)) which includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claims here on appeal has 
proceeded in accordance with the law and regulations. 

Duty to Notify 

The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decisions were made in November 1993 and August 
1994, long before the VCAA was enacted, and the VCAA notice 
was first given to the veteran in May 2002.  Fortunately, the 
Court acknowledged in Pelegrini II that some claims were 
pending at the time the VCAA was enacted and that proper 
notice prior to the initial AOJ decision was impossible.  The 
Court specifically stated in Pelegrini II that it was not 
requiring the voiding or nullification of any AOJ action or 
decision, only finding that appellants are entitled to VCAA-
content-complying notice.  Thus, the timing of the notice in 
this matter does not nullify the rating action upon which 
this appeal is based.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in May 2002 and again in a Supplemental 
Statement of the Case (SSOC) issued in October 2003.  The 
Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that he was clearly notified of the evidence 
necessary to substantiate his claims and the responsibilities 
of VA and the veteran in obtaining evidence.  The letter and 
the SSOC stated that (1) the evidence needed to substantiate 
the veteran's claims was, among other things, evidence that 
the veteran currently had a disability as a result of an in-
service injury or disease, (2) VA would obtain relevant 
records from any Federal agency and relevant records 
identified by the veteran, and (3) the veteran is responsible 
for supplying VA with sufficient information to obtain 
relevant records on his behalf and is ultimately responsible 
for submitting all relevant evidence not in the possession of 
a Federal department or agency.  The Board notes that 
although the Court in Pelegrini I and again in Pelegrini II 
indicated that there was a fourth element of notification, VA 
General Counsel rendered a Precedential Opinion in February 
2004, finding that 38 U.S.C. Section 5103(a) does not require 
VA to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the claim.  See 
VAOPGCPREC 1-2004 (Feb. 24, 2004).  Thus, under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

Additionally, the Board points out that it performs a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C.A. 
Section 7104 (a), all questions in a matter which, under 38 
U.S.C.A. Section 511 (e) are subject to decision by the 
Secretary, shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-initial adjudication notice 
constitutes harmless error, especially because the RO 
determination that is "affirmed" by the Board is subsumed by 
the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. §20.1104.  Consequently, because each of the 
content requirements of the VCAA notice has been fully 
satisfied, any error in not providing notice to the veteran 
covering all content requirements prior to the initial 
adjudications is harmless error.

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording him physical 
examinations.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file 
and the veteran does not appear to contend otherwise.  
Furthermore, the veteran testified before the Board in May 
2004.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  

I.  New and Material Evidence

In May 1969, the RO denied entitlement to service connection 
for a back disorder, finding that there was no evidence of 
such a disorder having its origin in service.  The veteran 
was notified of this rating decision and of his appellate 
rights, but did not appeal.  Thus, the rating decision became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In January 1994, the veteran submitted his most recent 
request to reopen the claim of entitlement to service 
connection for a back disability.  Despite the finality of a 
prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The 
Board notes that the RO in this case implicitly reopened the 
veteran's claim for by addressing and deciding the claim on 
the merits in its October 2003 Supplemental Statement of the 
Case.  The Board, however, is required to address the issue 
of reopening despite the RO's denial of service connection on 
the merits.  See Barnett v. Brown, 83 F.3d 1380 (1996). 

For claims submitted prior to August 2001, such as this 
claim, "new and material evidence" is defined as evidence 
not previously submitted to agency decision-makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  With these considerations, the Board 
must now review all of the evidence which has been submitted 
by the veteran or otherwise associated with the claims folder 
since the final rating decision of May 1969.  It is noted 
that the credibility of new evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the May 1969 rating decision, the only 
evidence of record was the veteran's service medical records, 
which are void of any reference to a back injury, a December 
1968 VA treatment record of low back pain, and a VA 
examination report dated in April 1969 which includes a 
diagnosis of lumbosacral strain.  The evidence submitted 
subsequent to the 1969 rating decision includes a July 1974 
private medical record indicating that the veteran 
experienced an on-the-job injury to his back in October 1971 
as well as testimony of the veteran that he injured his back 
during his first period of active service and was treated at 
VA facilities for back problems as early as 1968.

Considering the record as a whole, the Board finds that the 
evidence submitted since the May 1969 rating decision is new 
because it was not previously before agency decision-makers 
and it is material because it may contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's current back disability.  Consequently, 
because the evidence is both new and material, the veteran's 
claim of entitlement to service connection for a back 
disorder must be reopened.  The merits of the claim will be 
discussed in the remand section below.



Service Connection

Service connection may be established for disability 
resulting from personal injuries suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line a 
duty.  See 38 U.S.C.A. §§1110, 1131; 38 C.F.R. §3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. §3.303(d).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  See 38 
U.S.C.A. §§101(24), 106, 1110, 1131.

The veteran's service medical records from his periods of 
active service and National Guard service do not reflect any 
complaints, findings or treatment with respect to any skin 
disorder, exclusive of tinea pedis.  Additionally, a January 
1964 service separation examination report does not reflect 
any skin disability other than tinea pedis.

It is neither contended nor shown that the veteran's skin 
disorder, exclusive of tinea pedis, is related to his active 
service from 1962 to 1964 or from January to March 1991.  
Rather, it is asserted that the veteran contracted dermatitis 
as a result of exposure to chemicals while working as a 
printer during his National Guard service.

The evidence of record, including the veteran's testimony, 
reflects that the veteran was a civilian employee of the 
National Guard during the regular work-week in the late 
1980s.  During that time period, he apparently worked as a 
printer.  The veteran was also a member of the National 
Guard, performing inactive duty for training as well as 
active duty for training at specific times; he asserts that 
he performed duties as a printer during his weekend drills 
and during his active duty for training summer camps.

Service personnel records show that the veteran was a member 
of the National Guard from September 1982 to August 1990.  
His military education included heavy weapons infantry and 
his primary specialty was indirect fire crewmen.  There is no 
mention of training and/or duties as a printer.  Service 
personnel records are consistent with the report of the 
veteran's discharge from active service in March 1991 which 
also reflects the veteran's primary specialty as indirect 
fire infantryman.  There is no competent medical evidence, or 
service personnel or medical records, supporting the 
veteran's assertion that he served as a printer during any 
period of inactive duty for training or active duty for 
training with the National Guard.

Private treatment records reflect that the veteran presented 
for treatment for skin problems in 1988 and 1989.  A December 
1988 letter from a private physician indicates that the 
veteran reported that he had an episode of dermatitis in the 
Fall of 1987 and had a recurring episode in September 1988.  
A September 1992 letter from a private physician reflects 
that the veteran had a significant flare-up of contact 
dermatitis after working on the 18th and 19th of January 
1989.  And, a July 1989 private treatment record shows that 
the veteran experienced another flare-up of dermatitis; this 
record indicates that the veteran would soon be attending 
summer camp.  Based upon a history as supplied by the 
veteran, the medical evidence includes the opinion that 
exposure to chemicals while working as a printer resulted in 
the veteran's development of a skin disorder.  

The record also reflects that the veteran filed a Worker's 
Compensation claim based on his exposure to chemicals as a 
civilian employee of the National Guard.  The veteran was 
awarded Worker's Compensation benefits based on that claim 
due to a skin disorder caused by exposure to chemicals while 
performing civilian work activities.  

Given the evidence as outlined above, the Board finds that 
the veteran's skin disability, exclusive of tinea pedis, was 
not incurred in or aggravated by any period of service.  
Specifically, there is no evidence of dermatitis having its 
origin during the veteran's periods of service or having been 
aggravated by activities during a period of service.  The 
Board acknowledges that the veteran argues that the flare-up 
of January 18th and 19th of 1989 could constitute an 
aggravation of the skin condition during inactive duty for 
training; however, an Army leave and earnings statement 
reflects that the veteran did not have any drill performance 
during January 1989.  Furthermore, January 18th and 19th, 
1989, are a Wednesday and Thursday, not a week-end.  Thus, 
the assertion that the January 1989 flare-up was in some way 
related to a period of service is without merit.

In summary, the evidence which supports the veteran's claim 
that his skin condition other than tinea pedis first appeared 
while he was performing inactive duty training consists of 
the veteran's testimony, at page eight of a May 2004 personal 
hearing transcript, as well as other statements and testimony 
of the veteran.  The evidence against his claim, however, 
includes the absence of medical records and/or service 
personnel records suggesting that the veteran performed 
duties as a printer and experienced a skin condition, 
exclusive of tinea pedis, during his active service, inactive 
duty training, or active duty for training, and the Worker's 
Compensation claim and award of benefits based on civilian 
employment as a printer with skin disability due to exposure 
to chemicals.  Accordingly, considering that the veteran's 
official medical and personnel records were created 
contemporaneously with the events that occurred as were the 
medical records relating to his Worker's Compensation claim, 
the Board concludes that this evidence is of greater 
probative value than the veteran's current best efforts to 
recollect when his skin disorder first manifest itself.  
Therefore, a preponderance of the evidence is against a 
finding that the veteran has a skin disorder, exclusive of 
tinea pedis, that either initially manifest during a period 
of inactive duty training or active duty for training or that 
was aggravated during a period of inactive duty training or 
active duty for training; a preponderance of the evidence is 
also against a finding that the veteran has a skin disorder, 
exclusive of tinea pedis, that either manifest during or is 
related to any period of his active service.  Accordingly, 
the claim of entitlement to service connection for a skin 
disorder, exclusive of tinea pedis, must be and hereby is 
denied.




ORDER

New and material evidence to reopen the claim of entitlement 
to service connection for a back disorder has been submitted.  
To this extent only, the appeal is granted.

Service connection for a skin disorder, exclusive of tinea 
pedis, is denied.


REMAND

The veteran's service medical records for his service with 
the National Guard include complaints of recurrent back pain.  
In May 2004, the veteran testified that he had been 
hospitalized for a back disability at the VA facility in 
Brooklyn, New York, in 1968, 1969, 1972, and 1975 or 1976.  
The record contains treatment note dated in December 1968 and 
a hospital discharge summary relating to a period of 
hospitalization in May 1970, but not during the other years 
indicated.  Further, it does not appear that an attempt has 
been made to obtain records relating to the other reported 
periods of hospitalizations.  As such, this matter must be 
remanded in order to further develop the medical record.

A review of the record also shows that the veteran has not 
been afforded a VA examination for the purpose of obtaining 
an opinion regarding the etiology of his current back 
disability.  Accordingly, upon remand, such an examination 
should be requested.  The veteran is hereby notified that it 
is his responsibility to report for scheduled examinations 
and to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 
38 C.F.R. §§ 3.158 and 3.655 (2003).  

Therefore, this matter is REMANDED for the following:

1.  The RO should request copies of 
records relating to treatment of the 
veteran's back during 1968, 1969, 1972, 
1975, and 1976 from the VA Hospital in 
Brooklyn, New York.  Current treatment 
records should also be obtained.  All 
records obtained should be associated 
with the claims folder.  If no records 
are available, a note to that effect 
should be placed in the claims folder.

2.  Following receipt of all requested 
treatment records, if any are obtained, 
the RO should schedule the veteran for an 
orthopedic examination to determine the 
extent and etiology of any currently 
diagnosed back disorder.  The claims file 
must be made available to the examiner 
for review and the examination report 
should reflect that such review was 
accomplished.  The examiner is requested 
to comment on the lack of complaints of a 
back injury during the veteran's first 
period of service, treatment 
approximately four years after discharge 
from service, evidence of an on-the-job 
injury, and subsequent complaints of 
recurrent back pain.  The examiner should 
also be requested to offer an opinion as 
to whether it is at least as likely as 
not that any currently diagnosed back 
disorder existed during the veteran's 
active service or is related to his 
active service.  All opinions must be 
supported by complete rationale.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	KRISTI BARLOW
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



